Citation Nr: 9916611	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 education benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.  He was held as a prisoner of the German government 
from December 1944 to March 1945.  Appellant is his widow.  
This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).  

In March 1998, a hearing was held in Jackson, Mississippi, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).

In June 1998, the Board reopened the veteran's claim and 
remanded the case for additional development.  In September 
1998, the RO denied the veteran's claims.  The case was 
subsequently returned to the Board.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran died in August 1985, at age 61.  The 
immediate cause was listed as cerebrovascular accident due to 
cardiac arrest.

3.  Medical evidence of record establishes that the veteran's 
service connected anxiety with depression contributed 
substantially to cause death.


CONCLUSION OF LAW

A service connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1101, 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of the Veteran's Death

The veteran died on August [redacted] 1985 at the age of 61.  The 
certificate of death listed the cause as cerebrovascular 
accident due to cardiac arrest.  At the time of his death, 
service connection was in effect for injury, left leg, muscle 
group XI, severe, secondary to gunshot wound, rated as 30 
percent disabling, and anxiety with depression (variously 
diagnosed), rated as 30 percent disabling.  The combined 
disability rating was 50 percent.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).

The veteran's service medical records are devoid of any 
complaint or finding of any cardiac disease.  Two VA medical 
examinations in 1946 did not reveal any complaint or finding 
of cardiac disease.  On a VA examination in October 1954, the 
veteran reported trouble with his heart.  X-rays showed a 
normal heart, and the diagnosis was conversion reaction.  The 
earliest evidence of a cardiac problem consists of private 
medical records showing treatment for acute myocardial 
infarction, ventricular premature contraction, and 
ventricular tachycardia in October 1982.  A November 1982 
follow-up report indicated that the veteran had no prior 
history of ischemic heart disease before the myocardial 
infarction in 1982.  

The veteran was found dead behind his home on August [redacted] 1985.  
The death certificate listed the cause as cerebrovascular 
accident due to cardiac arrest.  The appellant contends that 
the veteran's psychiatric condition contributed substantially 
to cause his death.  

An August 1985 record from H.L. Flowers, M.D., noted that the 
veteran was a victim of permanent physical and psychological 
trauma of war and as a prisoner of war; that he was never 
able to re-adjust as a civilian and he suffered much mental 
anguish, anxiety and depression; that his cardio-vascular 
system was unable to adjust and he developed heart disease; 
and that a terminal heart attack was the cause of death.

In a statement dated in March 1996, Edmund A. Miller, M.D 
stated that:  the veteran had been a patient of his and had a 
fairly severe neuropsychiatric disorder which was related to 
his service; that his heart condition was markedly worsened 
by his chronic anxiety and stress; that the veteran finally 
suffered a massive myocardial infarction which resulted in 
his death; that the veteran's neuropsychiatric disorder 
played a substantial material part in his heart disease and 
in turn was a significant contributor to his death.

Pursuant to the Board's June 1998 remand, the Chief of 
Cardiology of the VA Medical Center in Jackson, Mississippi, 
reviewed the entire claims folder and provided an opinion 
dated in August 1998.  The physician stated that he had 
reviewed the medical records of the veteran; that in his 
professional opinion, the cause of death was neither causally 
related to anxiety with depression nor did the veteran's 
service connected psychiatric disability cause or contribute 
to the cause of death; regarding Dr. Miller's March 1996 
statement, there was nothing in the medical literature to 
substantiate that the veteran's neuropsychiatric disorder 
contributed significantly to his death or that it played a 
substantial material part in his heart disease.  After 
reviewing additional medical records from Dr. Miller's 
office, the VA cardiologist provided a supplemental statement 
dated in November 1998, in which he stated that the 
additional records did not add any further medical evidence 
so as to change his earlier opinion of August 1998.

In an attempt to reconcile the differing opinions of record, 
the Board forwarded the claims folder to David C. Booth, 
M.D., the Chief of Cardiology at the Lexington, Kentucky, VA 
Medical Center, and Associate Chief, Division of Cardiology, 
University of Kentucky Medical Center.  Dr. Booth reviewed 
the entire claims folder and provided an opinion dated in May 
1999.  After reviewing the record, Dr. Booth opined that 
there was ample evidence that the veteran's service connected 
affective illnesses probably contributed significantly to the 
progression of his coronary artery disease, which was the 
proximate cause of his death.  He concluded, that the service 
connected disorder, while not the proximate cause, did 
contribute substantially to cause the veteran's death.

The medical opinions of record are split on the issue of 
whether the veteran's service connected psychiatric 
disability contributed to cause his death.  Accordingly, the 
Board concludes that the evidence being in relative 
equipoise, that reasonable doubt must be resolved in favor of 
the appellant  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  Therefore, the appellant's claim for service 
connection for the cause of the veteran's death is granted.  
38 U.S.C.A. §§ 1101, 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

Eligibility for Dependent's Educational Assistance under 38 
U.S.C.A. Chapter 35

The appellant is seeking dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 (West 1991).  Basic eligibility 
for Chapter 35 educational assistance benefits is established 
for a veteran's child or spouse if the veteran died from a 
service-connected disability or a permanent total service- 
connected disability was in existence at the date of the 
veteran's death.  38 C.F.R. § 3.807 (1998).  Based upon the 
above grant of service connection for the cause of the 
veteran's death, the appellant now meets the criteria for 
entitlement to eligibility for Chapter 35 educational 
assistance benefits as well.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to Chapter 35 education benefits is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

